Citation Nr: 1009374	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-20 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
asthma with bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and N.R.





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.

The issue of entitlement to service connection for a 
cardiovascular disability, to include as secondary to 
service-connected asthma with bronchitis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD with depressive and panic symptoms was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  In considering claims of 
veterans who engaged in combat, the adverse effect of not 
having an official report of an inservice injury or disease 
can be overcome by satisfactory lay or other evidence which 
shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of service.  38 U.S.C.A. § 1154(b).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

In this case, the Veteran was not in combat service, nor does 
he assert such.  Rather, he claims that he was raped by 
another service member.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Board notes that the element at issue for this claim 
concerns whether there is adequate and credible supporting 
evidence that the Veteran's claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f).  The Board must 
pay particular attention to the requirements of 38 C.F.R. 
§ 3.304(f)(3), which, as addressed above, provide that VA 
must consider other substitute forms of evidence and 
information, beyond that contained in the Veteran's service 
records, as possible evidence in support of the occurrence of 
a claimed in-service stressor related to personal assault.  
Claims involving personal assaults fall within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that on a holiday weekend in 1981, he 
remained on base with very few other personnel.  He was 
enrolled as a physical therapy student at the time.  He 
maintains that a fellow physical therapy student (he provided 
a name) drugged him and then assaulted him.  Although he was 
bleeding afterwards, he did not seek medical attention.  In 
addition, he did not report the assault because he was 
fearful that he would be "labeled" as a homosexual and 
discharged from service.  He told a close friend from home, 
N.R., but otherwise, he did not tell anyone.  He married a 
close female friend to get out of the barracks very quickly 
after that and then they divorced within approximately a 
year.  He indicated that he began having behavioral problems 
and started getting in fights after the assault.  

The Board observes that the Veteran's service treatment 
records show no specific indication of treatment for the 
residuals of a personal assault.  In addition, the service 
personnel records do not reflect any disciplinary action 
taken against the Veteran.  He was the recipient of the Good 
Conduct Medal and the Army Commendation Medal.  The records 
reflect that he attended a Rape Awareness Class in 1984.  

Post-service, the Veteran reported that he was seen by Dr. 
Monina Duran.  Medical records dated in December 1998 
reflected that the Veteran had a Major Depressive Disorder 
and hypertension.  

The Veteran reported that he was also seen by a Dr. Bernardi.  
However, the records reflect that this examiner was actually 
named Dr. Bernard Savariego.  His records reflected that in 
2000, the Veteran was diagnosed as having anxiety, 
depression, and an adjustment disorder.  He also had problems 
with sleep disruption.  

In addition, the Veteran related that he has been treated by 
VA for PTSD.  VA records dated from 2003 onward reflect 
treatment for and diagnosis of PTSD which was related by 
examiners to inservice sexual assault.  The Veteran reported 
to a VA examiner that during Labor Day weekend in 1981, a 
fellow physical therapy student drugged him and then 
assaulted him.  The records also reflect that the Veteran had 
been reluctant to discuss the purported inservice attack.  

In a December 2004 letter, Ivonne Morales Perez, RN., BSN, 
the Veteran's older sister, indicated that the Veteran's 
attitude and behavior changed upon his return from active 
service.  He became aggressive and exhibited a higher level 
of anxiety and sadness.  As a nurse, she stated that the 
Veteran was suffering from an emotional or mental disorder.  

In a letter received in November 2005, Roger J. Girard, 
"NCC," indicated that the Veteran had a diagnosis of PTSD 
due to military sexual trauma.  

In May 2006, the Veteran was afforded a VA examination.  At 
that time, he reported that he was sexually assaulted during 
the military.  The diagnosis was PTSD due in part to the 
inservice sexual assault.  The examiner indicated that he 
Veteran had depressive and panic symptoms that were 
associated with the PTSD.  

Lay evidence was also received.  In a letter received in 
December 2005, R.S. indicated that prior to service, the 
Veteran was normal and active person.  In 1981, the Veteran 
moved out of the military barracks and into a small 
apartment.  

In March 2006, N.R. prepared a statement in which he 
indicated that he had known the Veteran since childhood.  
During service, the Veteran called him in a hysterical state 
and told him that another soldier had drugged him and raped 
him.  The Veteran told him that he could not report it or he 
would be seen as being a homosexual and would be discharged.  
The Veteran told him that his attacker had threatened him and 
that he should not tell anyone.  After that, he came to 
Puerto Rico and terminated relations with his girlfriend.  
Since that time, he had observed the Veteran exhibiting 
problems with agitation, aggression, weight gain, and 
nightmares.  Mr. R. also testified to these events at the 
Veteran's Travel Board hearing.  

In an October 2006 statement, M.R.C. indicated that he had 
known the Veteran since childhood and served with his during 
the 1980s.  When he met up with him during service in 1982, 
his behavior had changed.  He was reclusive and rejected 
others which characteristics were different from his formerly 
friendly behavior.  The Veteran told him at that time that he 
had suffered a trauma, but indicated that he did not want to 
talk about it.  Years after service, the Veteran still did 
not want to discuss what had occurred during service.  

The Veteran has submitted his marriage and divorce papers 
from M., showing that they married in May 1981 and they 
divorced in September 1982.  Although the Veteran initially 
indicated that the attack took place on Labor Day weekend, he 
corrected that it was Memorial Day weekend.  Although he 
submitted a postcard from 1985 in which he referenced his 
nerves, that portion was written in a different color ink 
than the original card.  The Veteran also submitted an 
article titled "Sex Assault in the Shadow: Military Male 
Rape Victims Cite Devastating Impact."

In sum, there is no inservice specific evidence which 
corroborates the Veteran's allegations.  As noted, inservice 
evidence is not required and there may be considered other 
corroborating evidence.  In this case, there is other 
evidence which weighs in favor of and against the Veteran's 
claim.

The evidence in favor of the claim includes the lay evidence 
of record.  The Veteran indicated that he told one friend 
during service of the attack.  This friend submitted a 
supporting statement and testimony which is consistent with 
the Veteran's account of the purported attacks.  The lay 
evidence also documents behavioral changes, including the 
statement of his sister, who also has medical expertise as a 
nurse.  Also supporting the Veteran's account is the record 
of his marriage which followed the attack very closely in 
proximity and which precipitated his move from the barracks.  
In addition, a divorce then ensued relatively soon 
afterwards.  Finally, there are multiple diagnoses of PTSD 
based on the purported assault.  

The evidence against the claim consists of some 
inconsistencies in the Veteran's account.  He initially 
indicated that the attack took place during Labor Day 
weekend, but then indicated that it was Memorial Day weekend, 
which was followed by his marriage.  Also, the postcard 
appears possibly altered.  Otherwise, there is only an 
absence of evidence, rather than negative evidence.  See 
generally Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 
2914797 (C.A. Fed. Oct. 5, 2007).

In affording the Veteran the benefit-of-the-doubt, as 
required by VA law and regulations, there is evidence that 
tends to corroborate the existence of an inservice stressor.  
Specifically, while the inservice rape described by the 
Veteran is not specifically corroborated, there is generally 
supporting evidence of a report to a friend of the rape, 
behavioral problems thereafter, and a marriage to facilitate 
a move from the barracks.  The Board is mindful of the 
Veteran's change regarding the date of the attack; however, 
the Board finds reasonable that those two holidays may be 
confused and that this change was not deliberate to 
accommodate evidence, but rather a mistake.  In addition, 
while the postcard contains what appears to be an added 
sentence, the sentence does not refer to any rape and is not 
definitively shown to be altered.  

The Board is also persuaded by the examiners' conclusions 
that the Veteran was credible in his report of the rape and 
the subsequent development of PTSD as due to that rape.  

Therefore, while the Board finds that some of the evidence, 
as indicated above, is not persuasive, there is other 
credible and persuasive evidence, and places the evidence for 
and against the claim in equipoise since there are also 
medical diagnoses of PTSD based on the information that is 
reliable.

Accordingly, the Board finds that the evidence in this case 
is so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule and service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD with depressive and panic 
symptoms is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The RO denied service connection for a heart disability.  
Specifically, service connection for mitral insufficiency and 
tricuspid insufficiency, as secondary to service-connected 
asthma with bronchitis, was denied.  The Veteran also argues 
that service connection is warranted for hypertension.  A 
review of the underlying medical records shows that the VA 
examiner who conducted the April 2007 VA examination did not 
provide any medical opinion regarding secondary service 
connection, although an opinion was requested.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Because this 
case presents complex medical and unresolved factual 
questions and since the Board is precluded from reaching its 
own unsubstantiated medical conclusions, further development 
is required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
such, a medical opinion should be obtained.  Any recent 
treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ask the Veteran to identify all 
medical care providers that have treated 
him for any cardiovascular problems since 
March 2009 and make arrangements to 
obtain all records that he identifies.  

2.  Thereafter, schedule the Veteran for 
a VA cardiovascular examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that that any current 
cardiovascular disability (including 
mitral insufficiency, tricuspid 
insufficiency, and/or hypertension) had 
its clinical onset during active service 
or is related to any in-service disease, 
event, or injury.

If the answer to the above question is 
negative, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that that any 
current cardiovascular disability 
(including mitral insufficiency, 
tricuspid insufficiency, and/or 
hypertension) was caused by the Veteran's 
service-connected asthma with bronchitis.  

If the answer to the above question is 
negative, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that that any 
current cardiovascular disability 
(including mitral insufficiency, 
tricuspid insufficiency, and/or 
hypertension) was aggravated by (i.e., 
underwent a permanent increase in 
severity) the Veteran's service-connected 
asthma with bronchitis.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the examination report.  If the 
requested examination does not include 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.

4.  Finally, the AMC should readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


